DETAILED ACTION
Claims 1-20 are pending for consideration following applicant’s amendment filed 4/05/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the first end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (WO 02/18825) in view of Lind et al. (US Patent 5203831).
Regarding Claim 1, Yeung discloses an air valve assembly for use with an inflatable article (page 1; lines 5-9), the air valve assembly 10 comprising: a valve base comprising a first hollow tube member 28 defining a deflation air passage 34; a valve body comprising a second hollow tube member 14 disposed at least partially within the first hollow tube member 28 (Figure 2 especially) and defining an inflation air passage 20 within the deflation air passage 34 (20 extends partially within 34); a valve cap 76 disposed on an outer end 22 of the second hollow tube member 14 and defining a first 76 extending within the passage 20 as shown in Figure 2); a valve plate 100 disposed in the second hollow tube member 14 (via shaft 90 in the same manner as achieved by applicant) and configured to open and close the inflation air passage 20 (as shown in Figures 2 and 3); and an inflation adapter (including 80) configured to be inserted through the first inflation opening (opening of 76; Figure 2), the inflation adapter comprising a third hollow tube member 80 defining second inflation opening (central opening for a source of pressurized air of the type formed with a small orifice; page 9, line 36 – page 10, line 4) at least partially within the first inflation opening (the opening within 80 is at least partially within the opening of 76 as shown in Figure 2).
Yeung does not disclose the second hollow tube member detachably disposed at least partially within the first hollow tube member.
Lind teaches an inflating structure and further teaches a hollow tube member 18 detachably disposed at least partially within a first hollow tube member 16 (these elements detachably connected via threads 38 and 46).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Yeung such that the second hollow tube member is detachably disposed at least partially within the first hollow tube member as taught by Lind for the purpose of allowing for the easy replacement of the second hollow tube member in the event that it becomes damaged.
Regarding Claim 2, Yeung is seen as further disclosing a plug (the source of pressurized air having a small orifice as described on page 10, lines 1-4 is inserted into 80) configured to plug the second inflation opening (the source of air described above is seen to be readable as a “plug” as claimed because it occupies the second inflation opening of 80).
Regarding Claim 3, Yeung is seen as further disclosing the valve base comprising a first annular flange 58 (coupling component 54 is connected with the valve base and therefore the flange 58 is readable as a flange of the valve base) connected with the first hollow tube member 28 (connected via component 54), the first annular flange 58 configured to connect the air valve assembly to the inflatable article (page 9, lines 6-9).
Regarding Claim 4, Yeung is seen as further disclosing the first annular flange 58 is configured to be connected to the inflatable article by one of a high-frequency weld and a glue (the flange 58 is at least capable of being glued or welded to an inflatable article; this claim has been amended to remove the positive recitation that the flange is connected to the inflatable article by the weld or glue).
Regarding Claim 6, Yeung in view of Lind further discloses the valve base (28 of Yeung) comprises first threading (as taught by Lind at 38 as described above) disposed on an inner surface of the first hollow member (as taught by Lind as described above).
Regarding Claim 7, Yeung further discloses the valve body comprising a second annular flange 24 disposed on an outside of the outer end 22 of the second hollow tube member 14 (the first end 22 is seen to include more than just uppermost end).
Regarding Claim 8, Yeung in view of Lind further discloses the valve body (14 of Yeung) comprising second threading (as taught by Lind at 46 as described above) disposed on an outside surface of an inner end of the second hollow tube member (in 14 of Yeung coupled to the base), the second threading configured to engage with the first threading (as taught by Lind).
Regarding Claim 9, Yeung further discloses the valve cap 76 is detachably (as shown in Figures 1 and 2) connected to the first end 22 of the second hollow tube member.
Regarding Claim 10, Yeung is seen as further disclosing a fastening member (including finger 70) connecting the valve cap 76 to the outer end of the second hollow member 14 (70 is seen to connect the cap 76 to the entire second hollow member 14, including the outer end of the second hollow member).
Regarding Claim 12, Yeung further discloses the valve body comprising an abutment mount 40 disposed in the second hollow tube member 14.
Regarding Claim 13, Yeung further discloses the valve plate comprising a shaft 90 inserted through the abutment mount 40.
Regarding Claim 14, Yeung further discloses the plug (the source of pressurized air having a small orifice as described on page 10, lines 1-4 is inserted into the second inflation opening of 80) is connected to the inflation adapter 80.
Regarding Claim 15, Yeung further discloses a third annular flange (outwardly extending flange at the upper end of 80 as shown in Figure 2) disposed on an end of the third hollow tube member 80 (on the upper end of 80). 
Yeung is silent on the particular structure of the plug (the source of pressurized air having a small orifice as described on page 10, lines 1-4 is inserted into the second inflation opening of 80
Lind teaches an inflating structure and further teaches a plug 88 (the nozzle 88 plugs the opening of 18) includes an annular flange on an end of the plug (unnumbered flange of 88 in abutment with flange 84 of body 18).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Yeung such that the plug includes an annular flange as taught by Lind for the purpose of preventing the nozzle or plug from being inserted too far into the inflation assembly.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (WO 02/18825) in view of Lind et al. (US Patent 5203831) as applied to claim 3 above, and further in view of Culp et al. (US Patent Application 2008/0223449).
Regarding Claim 5, Yeung does not disclose the material of the annular flange and therefore does not disclose the first annular flange comprises PVC.
Culp teaches an inflation valve and further teaches a flange 54 comprises PVC (PVC; para. 0034).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Yeung such that the flange is made from PVC as taught by Culp for the purpose of utilizing a well known and readily available material known in the art to be suitable for use with inflatable articles.
Claim 11Yeung (WO 02/18825) in view of Lind et al. (US Patent 5203831) as applied to claim 10 above, and further in view of in view of Lau (US Patent 6648004).
Regarding Claim 11, Yeung does not disclose the fastening member comprising a hook configured to engage a bottom surface of the second annular flange to thereby hold the valve cap on the second hollow tube member.
Lau teaches a valve for an inflatable object and further teaches a first hook (portion below groove 88 forms a “hook”) a valve cap 18 configured to engage a bottom surface of an annular flange 50 (as shown in Figure 3) to thereby hold the valve cap 18 on a second hollow tube member 74.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Yeung such that the fastener is a hook of the cap to hook to the bottom surface of the flange of the second hollow tube member as taught by Lau for the purpose of utilizing an alternative connection mechanism known in the art to hold an inflation member in the desired position.
Allowable Subject Matter
Claims 16-20 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, applicant argues that Yeung fails to teach the central core 14 is detachable from the enlarged cylinder 28 as is required by amended claim 1.  However, as described above, Lind is relied upon for teaching these new limitations as Lind teaches hollow tube member 18 detachably disposed at least partially within a first hollow tube member 16 (these elements detachably connected via threads 38 and 46).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KEVIN F MURPHY/Primary Examiner, Art Unit 3753